Case: 16-20753      Document: 00514131730         Page: 1    Date Filed: 08/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-20753                                 FILED
                                                                             August 25, 2017
                                                                              Lyle W. Cayce
PAUL JOSEPH ZEEDYK,
                                                                                   Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CV-781


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       A jury convicted Paul Joseph Zeedyk, Texas prisoner # 1608279, of felony
driving while intoxicated and found that he used or exhibited a deadly weapon
during the offense.       The district court denied Zeedyk’s 28 U.S.C. § 2254
application challenging that criminal judgment, and this court denied a
certificate of appealability (COA). After the Supreme Court denied Zeedyk’s
ensuing petition for a writ of certiorari, Zeedyk filed a motion in the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20753     Document: 00514131730      Page: 2   Date Filed: 08/25/2017


                                  No. 16-20753

court that he styled as a Federal Rule of Civil Procedure 60(b) motion. In the
motion, Zeedyk sought relief from the district court’s denial of his § 2254 claim
that the evidence was insufficient to support the deadly-weapon finding.
      Zeedyk moves for a COA to appeal the district court’s denial of the
purported Rule 60(b) motion. Because Zeedyk’s Rule 60(b) motion challenged
the district court’s determination that the deadly-weapon claim in his § 2254
application failed on the merits, the Rule 60(b) motion constituted an
unauthorized second or successive § 2254 application. See Gonzalez v. Crosby,
545 U.S. 524, 532 & n.4 (2005); see also Preiser v. Rodriguez, 411 U.S. 475, 487,
500 (1973) (holding that a writ of habeas corpus is a state prisoner’s sole federal
remedy for challenging the duration of his imprisonment in order to obtain a
speedier release in the future). Thus, the district court lacked jurisdiction to
consider the Rule 60(b) motion, and we lack jurisdiction to review the district
court’s denial of the motion on the merits. See United States v. Key, 205 F.3d
773, 774-75 (5th Cir. 2000).
      Accordingly, the appeal is DISMISSED for want of jurisdiction, and the
motion for a COA is DENIED as moot.




                                        2